Citation Nr: 1119906	
Decision Date: 05/23/11    Archive Date: 06/06/11	

DOCKET NO.  05-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the VARO in New Orleans, Louisiana, that, in pertinent part, denied service connection for PTSD as well as "depression; anxiety."  Subsequent actions by VA focus primarily on the Veteran's claim for service connection for PTSD.  In a decision dated in August 2010, in pertinent part, service connection for claimed PTSD was denied on the basis that the Veteran did not have a diagnosis of PTSD and that the record did not include credible supporting evidence regarding the occurrence of the claimed inservice stressors.  Statements received by the Veteran in the past year have referred to his insistence that he has PTSD that is related to his military service.  As noted above, this matter was denied by the Board in an August 2010 decision.  The question of whether the Veteran has submitted sufficiently new and material evidence to warrant a reopening of the claim is referred to the RO for appropriate consideration.  


FINDING OF FACT

A chronic acquired psychiatric disorder was not shown in service, was not manifested in the first year following discharge, and a chronic acquired psychiatric disorder is not shown to be related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA notice requirements apply to all five elements of a service connection claim:  Veterans status, existence of a disability, a connection between the Veteran's service and a current disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has essentially met all statutory and regulatory notice and the duty to assist provisions.  Letters dated between 2001 and 2010 satisfy the duty to notify provisions.  The letters informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The letters pertain primarily to the PTSD, but as noted in its prior decision, in the case of Clemons v. Peake, 23 Vet. App. 1 (2009), it was determined by the United States Court of Appeals for Veterans Claims (Court) that a claim for service connection for a mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  The Board has taken an expansive view of the claim in accordance with Clemons and finds that the question of the Veteran's entitlement to service connection for PTSD includes a claim for service connection for a chronic acquired psychiatric disorder other than PTSD.

With regard to the duty to assist, the Veteran's service treatment records, service personnel records, and post service private and VA treatment records have been obtained and associated with the file.  VA has attempted on several occasions to verify the Veteran's claimed stressors.  Further, the Veteran was accorded a comprehensive psychiatric examination by the VA in January 2010.  The examiner who conducted that examination again reviewed the claims file in January 2001 and provided an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to the Veteran's military service under any theory.  The examiner's report reflected review of all pertinent evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to the VCAA has been accomplished.  The Board finds that all necessary development has been accomplished and an appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

To establish a right to compensation for a current disability, a Veteran must show:  (1) The existence of a present disability; (2) inservice incurrence or recognition of a disease or injury; and (3) a causal relationship between the present disability and that disease or injury incurred in or aggravated during service-the so called "nexus requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  

A personality disorder is not a disease or injury within the meaning of the law provided for compensation benefits.  38 C.F.R. § 3.303.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not for application.  

A review of the service treatment records reveals that at the time of examination after 23 months of military service, in a report of medical history, the Veteran referred to either having or having had frequent trouble sleeping, depression or excessive worry, and nervous trouble of some sort.  Elaboration was not provided.  

At the time of examination for release to inactive duty in January 1963, clinical evaluation revealed normal psychiatric status.  The Veteran was described as able to perform all the duties of his rank at sea and in the field.  

The initial documentation of the presence of psychiatric symptomatology dates from the early 2000's.  A private medical report dated in February 2001 reflects that the Veteran alleged disability "due to mental problems and a back injury."  This was in conjunction with a claim for Social Security disability benefits.  

Medical records in conjunction with the Social Security Administration disability benefits determination include a notation dated apparently in April 2000 that the Veteran's behavior was "normal but very metricous (sic)."  It was noted that the Veteran's "memory of dates of subjects very poor."  Notation was made in the determination that the Veteran's primary diagnosis was "disorders of the back."  He was given a secondary diagnosis of "affective disorders (mood)."  

VA outpatient records dated from the mid 2000's.  Psychiatric diagnoses include a depressed mood, anxiety, and possible PTSD.  

The pertinent medical evidence includes the report of a psychiatric examination accorded the Veteran by VA in December 2009.  Information was obtained from the Veteran's claims file, available medical records, and a thorough direct interview with the Veteran.  It was noted the Veteran had also printed out a copy of the Diagnostic and Statistical Manual (DSM-IV) criteria for a diagnosis of PTSD and checked off the symptoms he believed he had.  It was reported he first started seeking mental health treatment while in Hawaii during the 1980's.  He stated he had also received mental health treatment while living in Louisiana.  He acknowledged he had only had outpatient treatment and had never been hospitalized or had residential treatment.  He appeared to have had treatment only at VA medical facilities.  He stated that he had not gone to any Vet Centers and had only had evaluations for Social Security purposes.  The claims file and a copy of an evaluation by a physician in Louisiana which was for Social Security Administration disability benefit purposes were reviewed.  He acknowledged that he had an evaluation by a physician in the private sector in Hawaii to try to support a claim for PTSD, but a copy of that report was not included in the claims file.  The Veteran stated that he now believed he was tricked by that physician into paying a lot of money up front and then never got an assessment.  He stated that an assistant administered some tests and that was all that happened.  

The Veteran held several graduate degrees in Fine Arts.  He was currently unemployed with a limited source of income from public assistance.  It was stated that "he has long asserted that he suffers from PTSD but does not meet criteria for PTSD."  The examiner stated that the symptoms that had been impacting the Veteran's life "are better accounted for by diagnoses of personality disorders and mood disorders."  The Veteran's presentation upon clinical interview was most consistent with a diagnosis of a narcissistic personality disorder.  He was given an Axis I diagnosis of major depressive disorder, recurrent, without full inter episode recovery, superimposed on dysthymic disorder.  He was given an Axis II diagnosis of cluster B traits (primarily narcissism), rule out narcissistic personality disorder.  

The Veteran was seen by another VA psychologist in January 2010.  The claims file was reviewed by the examiner.  Following examination, the examiner stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  It was indicated he also did not meet the diagnostic criteria warranting the diagnosis of major depressive disorder.  He experienced a depressed mood, but not nearly every day as was required for such a diagnosis.  The examiner stated what he did meet was the criteria for a diagnosis of narcissistic personality disorder.  Symptoms included grandiosity, thoughts about power and success, a belief that he was specially unique, arrogant behavior, and a sense of entitlement and a lack of empathy.  No tests were deemed necessary at that time.  The diagnosis was narcissistic personality disorder.  There was no Axis I diagnosis made.  The examiner stated the narcissistic personality disorder was not linked to none of his military service.  The Veteran's behavior was described a complex and longstanding pattern that could not be induced by military service.  He added that "in addition, narcissistic personality disorder was not aggravated by military service.  It is more likely that the structured environment to the military will have a beneficial impact on Axis II disorders because it provides a structured environment.  Thus narcissistic personality disorder is not caused by or a result of military service.  Narcissistic personality disorder was not aggravated by military service."  

The VA psychologist who conducted the aforementioned examination submitted an addendum dated in September 2010.  He reiterated that the Veteran's narcissistic personality disorder was not caused by or a result of military service "under any theory."  He stated the reason was that this was a disorder that developed during childhood long before military service and there was no reason to believe that military service "would exacerbate this condition."  He reiterated that it was more likely that military service would provide a structured environment that would be beneficial.  He then added that the narcissistic personality disorder was not aggravated by the Veteran's military service.  The psychologist noted that the Veteran had previously engaged in treatment for a major depressive disorder, but depression was not assessed during this examination because that examination was only for PTSD purposes.  He stated "however after reviewing the medical record there is no evidence that depression is caused by or a result of military service."  

In view of the foregoing, the Board concludes that service connection for a chronic acquired psychiatric disorder, to include a depressive disorder, is not warranted.  The preponderance of the evidence of record establishes that the Veteran has a narcissistic personality disorder, and as such it is not a disease within the meaning of legislation provided for VA compensation benefits.  See 38 C.F.R. § 3.303.  

The Board notes the probative value of a medical opinion is certainly based on the scope of the examination review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of the medical opinion may be reduced if the examiner fails to explain a basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, a VA psychologist examined the Veteran in January 2010 and opined, following review of the entire evidence of record that the Veteran's principal psychiatric disorder is a narcissistic personality disorder.  He opined that there is no reason to believe that military service would exacerbate such a disorder and added that it was actually more likely than not that military service would provide a structured environment that led to a beneficial impact on such a disorder.  He noted that after review of the medical record, he found no evidence that depression was caused by or a result of the Veteran's military service.  The psychologist reiterated his opinion on another review of the record in September 2010.  He again stated that narcissistic personality disorder was not related to the Veteran's military service "under any theory."  This is in line with the report of the examination of the Veteran earlier in January 2010 by a VA psychiatrist who stated that the Veteran's presentation upon clinical interview at that time was "most consistent with the diagnosis of narcissistic personality."  The psychiatrist opined that the symptoms that had been impacting upon the Veteran's life were "better accounted for" by a diagnoses of "personality disorders and mood disorders."  There was no opinion of evidence to the contrary.  

The Veteran's lay assertions of symptoms of an acquired psychiatric disorder other than a personality disorder since service are not credible.  His post service statements are in direct conflict with the normal psychiatric evaluation given him at the time of separation examination.  The Veteran has provided an unreliable history.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes that a lay person will be competent to identify the condition when the condition is simple, for example, a broken leg, and symptoms not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or ( 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, here, distinguishing a chronic acquired psychiatric disorder and distinguishing any other psychiatric illness is a task that requires a medical expertise.  The Veteran does not profess and he does not show that he has such expertise.  Again, the most probative weight is accorded the VA psychologist who examined the Veteran in January 2010 and reviewed the file again in September 2010 and concluded that the Veteran does not have a chronic acquired psychiatric disorder.  Accordingly, service connection for a chronic acquired psychiatric disorder is not warranted.  The Board notes that even if the Veteran has a major depressive disorder, there is no proof of such a disorder manifested during service or the year following service and there is no clinical evidence linking any such disorder to service.  

In making its determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for a chronic acquired psychiatric disorder other than PTSD is denied.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


